IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MOHAMMAD SOHAIL SALEEM, Civil No. 3:17-cv-1122
Petitioner . (Judge Mariani)
V.

MARK GARMAN, et al.,
Respondents

ORDER

AND NOW, this [ / hay of December, 2019, upon consideration of the

petition for writ of habeas corpus (Doc. 1) and amendment thereto (Doc. 17), and in
accordance with the Court's Memorandum of the same date, IT IS HEREBY ORDERED
THAT:

1. The petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 and
amendment (Docs. 1, 17) are DENIED.

2. The Clerk of Court is directed to CLOSE this case.

3. There is no basis for the issuance of a certificate of appealability. See 28
U.S.C. § 2253(c).

Rébert D~Marfani
United States District Judge

 
